Citation Nr: 0842028	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  03-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1984, including service in the Republic of Vietnam from May 
1971 to March 1972.  He died in June 1993.  The appellant in 
this case is the veteran's surviving spouse.

Procedural history

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for the cause of the 
veteran's death and Chapter 35 Dependents' Educational 
Assistance benefits.

In May 2005, the Board remanded the matter for the purpose of 
scheduling the appellant for a hearing, as she had requested.  
A hearing at the RO was held in February 2006 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case.

In April 2006, the Board remanded the matter to the RO for 
additional evidentiary development, to include obtaining a 
medical opinion regarding the cause of the veteran's death.  
In March 2008, the Board remanded the matter for due process 
considerations, to include fulfilling new notification 
requirements imposed by the United States Court of Appeals 
for Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  A review of the record shows that the RO 
has complied with all remand instructions.  Stegall v. West, 
11 Vet. App. 268 (1998).  Neither the appellant nor her 
representative has argued otherwise.  

Clarification of issues on appeal

The Board notes that the appellant's claim of service 
connection for the cause of the veteran's death was 
previously denied in an August 1996 Board decision.  In a 
March 2000 rating decision, the RO denied the appellant's 
application to reopen her claim of service connection for the 
cause of the veteran's death on the basis that new and 
material evidence had not been received.  Because the 
appellant did not appeal these decisions, they are final.  38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.1100, 20.1103 (2008).

Generally, the Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); see also Jackson v. Principi, 265 F. 3d 1366, 
1369 (2001).  When liberalizing legislation creates a new 
basis of entitlement to VA benefits, however, a claim under 
such legislation is a claim separate and distinct from the 
claim previously denied prior to such legislation.  Spencer 
v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994).

In this case, there has been a relevant change in law since 
the appellant's claim was last denied.  Effective July 9, 
2001, VA added diabetes mellitus to the list of diseases for 
which presumptive service connection may be granted for 
veterans exposed to herbicides during service.  See 38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.309(e) (2008).  

Based on this liberalizing legislation, the appellant now 
contends that the veteran's death from pancreatic islet cell 
carcinoma was the result of his diabetes mellitus  which he 
incurred as a result of his exposure to herbicides in 
Vietnam.  Because the veteran served in Vietnam during the 
Vietnam era, the law presumes his exposure to herbicides 
during such service.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  
Additionally, because the medical evidence of record 
indicates that the veteran had diabetes mellitus at the time 
of his death, the recent changes to 38 C.F.R. § 3.309(e) are 
applicable in this case.

In light of the foregoing, the Board will adjudicate the 
appellant's new claim of service connection for the cause of 
the veteran's death on a de novo basis.  The Board will limit 
its inquiry to the appellant's new claim that the cause of 
the veteran's death from pancreatic islet cell carcinoma was 
the result of his diabetes mellitus which he incurred as a 
result of his exposure to herbicides in Vietnam.  In this 
appeal, the appellant and her representative have not 
specifically argued that service connection on a direct basis 
or a presumptive basis under section 3.309(a) is warranted or 
that new and material evidence has been submitted to reopen 
such a claim.  See Robinson v. Mansfield, 21 Vet. App. 545 
(2008) (acknowledging that VA "does not have the resources 
to investigate sua sponte every conceivable unsupported 
theory of entitlement," and holding that the Board is not 
required to sua sponte raise and reject "all possible" 
theories of entitlement in order to render a valid opinion).  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from May 
1971 to March 1972.  

2.  The veteran was diagnosed as having diabetes mellitus in 
July 1989.  

3.  According to his certificate of death, the veteran died 
in June 1993 from pancreatic islet cell carcinoma with 
metastasis to the liver.

4.  The most probative evidence of record shows that the 
veteran's diabetes mellitus did not cause or contribute 
materially or substantially to cause his death from 
metastatic pancreatic islet cell carcinoma.

5.  As service connection is not warranted for the cause of 
the veteran's death, there is no basis for entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2008).  

2.  The criteria for entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
have not been met.  38 U.S.C.A. § 3501 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, including the information and 
evidence she is expected to provide, as well as the 
information and evidence VA will seek to obtain on her 
behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008).  This notice must be provided prior to 
the initial unfavorable decision by RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, a VCAA notice must include (1) a 
statement of the conditions, if any, for which a veteran was  
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In this case, in an October 2001 letter issued prior to the 
initial decision on the claim, the RO addressed all three 
notice elements delineated in 38 C.F.R. § 3.159.  In 
September 2006, the RO sent the appellant a letter for the 
express purpose of notifying her of the additional elements 
imposed by the Court in Dingess.  In May 2008, the RO sent 
the appellant a letter for the express purpose of notifying 
her of the additional elements imposed by the Court in Hupp.  
The RO then reconsidered the appellant's claims in August 
2007 and August 2008 Supplemental Statements of the Case.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); see 
also Medrano v. Nicholson, 21 Vet. App. 165 (2007) (holding 
that a notice error may be cured by providing compliant 
notice, followed by a readjudication); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.  Neither the 
appellant nor her representative has argued otherwise

Duty to Assist

Under the VCAA, VA also has a duty to assist the claimant in 
the development of a claim.  This includes assisting the 
appellant in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the claims folder has been rebuilt and the 
veteran's service medical records are only partially 
reconstructed.  Also in the rebuilt file are available VA 
clinical records spanning the period from August 1984 to 
March 1993.  The RO has determined that further VA records 
are not available.  The RO has advised the appellant that the 
claims folder has been rebuilt and that additional records 
are not available.  See McCormick v. Gober, 14 Vet. App. 39 
(2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

While the Board sincerely regrets that the veteran's original 
claims folder is unavailable, any missing records, such as 
his complete service medical records, do not appear to be 
critical to this appeal.  As discussed above, the question at 
issue in this case relates to the relationship between the 
veteran's diabetes mellitus, first diagnosed in July 1989, 
and his June 1993 death from pancreatic islet cell carcinoma.  
To this end, the RO has obtained the necessary medical 
opinion.  38 C.F.R. § 3.159(c)(4).  There is no indication of 
outstanding evidence which is relevant to the question at 
issue in this appeal.  The appellant has indicated that she 
has no additional evidence to submit and asked VA to decide 
her claim as soon as possible.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2008). 

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  Another remand for additional notification 
or development would only result in unnecessarily delaying 
this matter with no benefit flowing to the appellant.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no 
further notification or development action is necessary on 
the issues now being decided.  Neither the appellant nor her 
representative has argued otherwise.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of the veteran's death.

The appellant seeks service connection for the cause of the 
veteran's death.  She essentially contends that the veteran 
developed diabetes mellitus as a result of exposure to Agent 
Orange in Vietnam and that such diabetes mellitus caused or 
contributed to his fatal pancreatic cancer.  

Applicable Law

Cause of death:  To establish service connection for the 
cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related to the 
immediate or underlying cause.

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially to death; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1) (2008).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2) (2008).  However, service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of the death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2008).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2008).

Service connection:  Service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

Service connection for certain diseases, including diabetes 
mellitus, may be also be established on a presumptive basis 
by showing that such a disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a) (2008).

In addition to the criteria set forth above, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).

The enumerated diseases which are deemed to be associated 
with herbicide exposure include Type II diabetes, Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e) (2008).  

Based on a report from the National Academy of Sciences 
(NAS), the Secretary of VA has determined that there is 
insufficient or inadequate evidence of an association between 
exposure to herbicides and other diseases to warrant a 
presumption of service connection.  See Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 Fed. 
Reg. 32,395 - 32,407 (June 12, 2007).

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. 
App. 155 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102 (2008).  The question is whether the evidence supports 
the claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-55 (1990).

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that the veteran's developed 
diabetes mellitus secondary to Agent Orange in Vietnam and 
that such disease caused or contributed to his fatal 
pancreatic cancer.  After a careful review of the evidence, 
as well as the appellant's contentions, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted.  

The service department has verified that the veteran served 
in the Republic of Vietnam from May 1971 to March 1972.  
Absent affirmative evidence to the contrary, he is presumed 
to have been exposed to Agent Orange.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The record on appeal also shows that the veteran was 
diagnosed as having diabetes mellitus in July 1989.  As 
noted, effective July 9, 2001, VA added diabetes mellitus to 
the list of diseases for which presumptive service connection 
may be granted for veterans exposed to herbicides during 
service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.309(e) (2008).  Thus, the Board finds that the veteran's 
diabetes mellitus may be presumed to have been incurred 
during service as a result of exposure to Agent Orange in 
Vietnam.  

VA clinical records show that in November 1989, following his 
diagnosis of diabetes mellitus, the veteran underwent an 
abdominal CT scan which revealed a large mass at the head of 
the pancreas, as well as multiple metastatic deposits in the 
liver.  The impression was possible metastatic carcinoma.  A 
biopsy was performed in February 1990 and showed alveolar 
cell carcinoma of the pancreas with metastatic disease to the 
liver.  Despite treatment such as chemotherapy, the veteran 
died in June 1993.  The death certificate lists the immediate 
cause of his death as pancreatic islet cell carcinoma with 
metastatic carcinoma to the liver.  No other causes were 
noted.  

In connection with the appellant's April 2001 claim, the RO 
solicited a medical opinion regarding the relationship 
between the veteran's diabetes mellitus and his death.  In a 
May 2007 opinion, a VA examiner concluded that it was 
unlikely that the veteran's pancreatic islet cell cancer was 
related to or caused by his diabetes mellitus.  Additionally, 
the examiner concluded that it was not likely that the 
veteran's diabetes mellitus contributed to is death.  The 
examiner explained that the veteran had been diagnosed as 
having a rare type of pancreatic cancer, which evolved from 
the neuroendocrine cells in the pancreas.  These types of 
tumors sometime secrete hormones, but the veteran's tumor was 
of a nonfunctioning type.  It was advanced by the time of 
diagnosis and was much more aggressive than most 
neuroendocrine tumors and apparently nonresponsive to 
chemotherapy.  

The examiner indicated that the cause of pancreatic tumors 
had been studied extensively and the results showed multiple 
risk factors indicating that there are probably multiple 
causes, including chronic pancreatitis, heavy smoking, 
obesity, and possibly a high fat diet.  There were also 
heredity forms and those related to an organism called H. 
pylori, which frequently infected the stomach in people who 
were unaware of it.  In addition, genetic mutations have been 
identified.  The examiner acknowledged that there had been 
discussions that the tumors might be more common in 
diabetics, but it was thought that the tumors actually had 
caused the diabetes in these cases as the diagnoses had been 
closely associated in time with the tumors.  He noted that 
diabetes was also a common diagnosis and is uncommonly 
associated with the development of pancreatic cancer.  Given 
the evidence in the record on appeal and the available 
medical literature, the examiner concluded that it was 
unlikely that the veteran's diabetes mellitus either caused 
or contributed to his fatal pancreatic islet cell cancer, as 
the veteran died from advanced emaciation due to his 
gastrointestinal cancer and diabetes would not have worsened 
this.  

The Board finds that the May 2007 VA medical opinion is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a medical professional who has the 
expertise to opine on the matter at issue in this case.  In 
addition, he addressed the appellant's contentions, gave a 
considered rationale for his opinion, and based such opinion 
on a review of the claims folder and the pertinent medical 
literature.  

There is no conflicting medical evidence in the entire record 
on appeal of similar or greater probative weight.  While the 
appellant recalls that the veteran's treating physicians felt 
that there was a link between the veteran's diabetes and his 
pancreatic cancer, there is no such medical opinion in the 
record on appeal.  Moreover, while the Board has 
sympathetically considered the appellant's statements in this 
regard, the Court has held that a claimant's lay 
recollections of what a medical professional told her, 
filtered as they are through a lay person's sensibilities, 
are simply too attenuated and inherently unreliable to 
constitute "medical" evidence to support a claim.  See 
Warren v. Brown, 6 Vet. App. 4 (1993).

Similarly, while the Board does not doubt the sincerity of 
the appellant's allegations that the veteran's diabetes 
mellitus contributed to his death, as the record does not 
establish that she possesses a recognized degree of medical 
knowledge, she lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, the Board finds that although service connection 
for diabetes mellitus may be presumed based on the veteran's 
Vietnam service, the record on appeal contain no competent 
evidence that such diabetes mellitus either caused or 
contributed to the veteran's death.  Again, the veteran's 
death certificate and the medical evidence of record shows 
that he died from metastatic pancreatic islet cell carcinoma.  
Diabetes mellitus has not been implicated as either a primary 
or contributory cause of his death.  Indeed, a VA examiner 
reviewed the record and affirmatively concluded that the 
veteran's diabetes mellitus did not cause or contribute to 
the veteran's death.  There is no other probative evidence of 
record contradicting this medical opinion.  

Although the Board is sympathetic with the appellant's loss 
of her husband, given the evidence of record, there is no 
basis upon which to award service connection for the cause of 
the veteran's death in this appeal.  The Board is not 
permitted to engage in speculation as to medical causation 
issues but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death and therefore the claim must 
be denied.


Entitlement to Dependents' Educational Assistance allowance 
under Chapter 35, Title 38, United States Code

With respect to the appellant's claim of entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code, such benefit is payable to 
a surviving spouse or child of a veteran who dies of a 
service-connected disability.  38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. § 3.807 (2008).  For the reasons set forth 
above, service connection has not been established for the 
cause of the veteran's death.  As such, there is no legal 
basis upon which to grant the claim of entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  To the extent that the law is 
dispositive, the claim is denied on the basis of the absence 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A., Chapter 35, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


